DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Request for Continuing Examination communication filed by the Applicant on 26 July 2021.  Claims 1 and 9 are cancelled.  Claims 17 and 18 are new.  Claims 1, 4, 5, 7, 8, 10, 12, 13, 15, and 16 have been amended and are considered below.  Claims 2-8, and 10-18 are pending and considered below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 5-8, 10, 11, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (20190378152) in view of Campero et al. (20180075686).

Claims 17 and 18:	Zhang discloses a method and system for preventing account referral fraud, comprising: 
receiving, by a receiving device of a processing server ([73-80]), at least a digital signature from a referral server, wherein the digital signature corresponds to a referred request that includes a referring account identifier received at the referral server ([37 “originating seller of a product digitally signing a hash of the sales contents and sharing the signed contents, which may include: contents+digital signature. Next, a referrer may digitally sign with their signature in addition to previous signatures of the seller and other earlier referrers,” 38, 41, 43 “first referrer `A` may be a user profile of a social media account that may share the advertisement 134 to linked contacts. The referrer `A` may also digitally sign with a signature originally signed by the seller and any preceding referrers, which in this example there are none prior to `A` so the user profile `A` is the second party to sign the shared advertisement. Next, a smart contract with the first referral 142 and the referrer information (ID, address, timestamp, etc.) is created and stored on the blockchain 160 as a first updated smart contract,” 56]); 
verifying, by a processing device of the processing server, the digital signature using a public key ([48 “unpacking any received attachments using the referrer's public key. If there are multiple referrers then their public keys are used sequentially to obtain a result,” 56]); 
transmitting, by a transmitting device of the processing server, the generated authenticity score to the referral server for processing based on the authenticity score ([53, 54 “results of the referring may yield a result distribution being distributed 222 to those parties that participated in the broadcast/distribution of the active ads,” 55, 58 “client 201 assembles the endorsements into a transaction payload 293 and broadcasts it to an ordering service node 284. The ordering service node 284 then delivers ordered transactions as blocks to all peers 281-283 on a channel,”]), wherein processing the referral request includes one of: declining the referral and awarding a referral reward ([39 “B's referral notice must contain valid nested signed contents that correspond to A, as the seller already has information about B being referred by A, otherwise, the seller could not find the path on the current referral tree and B's claim would be rendered invalid unless it specified A as a referral party,” 60 “endorsing peer node 281 may verify (a) that the transaction proposal is well formed, (b) the transaction has not been submitted already in the past (replay-attack protection), (c) the signature is valid, and (d) that the submitter (client 201, in the example) is properly authorized to perform the proposed operation on that channel,” 61, 63 “Transactions in the block are tagged as being valid or invalid,” 70 “receive an incentive,” Fig. 2A]).
	Zhang does not explicitly disclose, however Campero discloses:
identifying, by the processing device of the processing server, a plurality of blockchain data values included in one or more blocks of a blockchain using the public key ([45, 51, 65 “wallet 13a encrypts via encryption module 55 the requested information using a public key infrastructure (PKI) where a public key of the third party is used along with one the private keys associated with the wallet 13a to encrypt the data,” 66]), wherein each blockchain data value is related to a blockchain transaction involving a blockchain wallet associated with the public key ([96 “message to cause the user's device to initiate 204 a transaction with the security server to send the user's public key stored in the user's wallet,” 125, 126, 128 “All exchanges are logged in the distributed ledger for audit tracking, etc. Records are added to the distributed ledger as transactions and include a hashed record of the transaction, what was exchanged, the signatures of the parties, and may include additional detailed information depending on the type of distributed ledger used,” 138 “user via the wallet sends 404 the user's public key to the security application, e.g., by a physical signaling mechanism such as double tapping on the device holding the wearable wallet. The wallet also sends a request to obtain the facilities public key and receives the facility public key,” 140]); 
generating, by the processing device of the processing server, an authenticity score for the blockchain wallet based on data included in one or more of the identified plurality of blockchain data values, including at least the number of different wallets involved in transactions involving the referring account identifier ([68 “A “score” is calculated for determining the validity of the data (rather than being a measure of the secure transmission of the data). A scoring algorithm can be based on the number and types of attesters, etc., to the user's wallet 13a on device 12a. Various algorithms can be used such as one that weights types of attesters and number of attesters and normalized these to a standard. Thus, a score generated with a large number of highly trusted attesters would be higher than a score generated with a large number of attesters having a low level of trust,” 69, 70, 78, Table 3]); and 
	Therefore it would be obvious for Zhang to identify a plurality of blockchain data values included in one or more blocks of a blockchain using the public key, wherein each blockchain data value is related to a blockchain transaction involving a blockchain wallet associated with the public key and generate an authenticity score for the blockchain wallet based on data included in one or more of the identified plurality of blockchain data values, including at least the number of different wallets involved in transactions involving the referring account identifier as per the steps of Campero to examine and verify the public and private keys associated with a user’s blockchain wallet in order to ensure data validity and thus validate information referral and distribution between participants and entities implementing the transaction system.

Claims 2 and 10:	Zhang in view of Campero discloses the method and system as for Claims 17 and 18 above, and Zhang further discloses wherein awarding a referral reward includes applying, by the processing device of the referral server, the referral reward to an account profile associated with a referring account stored in an account database of the referral server ([54, 68, 69, 70 “profiles which elect to have the advertisements linked (i.e., displayed, shared, etc.) to their accounts may receive an incentive result over time depending on the nature of the agreement and the terms of the agreements”]).  

Claims 3 and 11:	Zhang in view of Campero discloses the method and system as for Claims 2 and 10 above, and Zhang further discloses wherein the referral request further includes a referring account identifier, and the referring account includes the referring account identifier ([33, 34, 43 “smart contract with the first referral 142 and the referrer information (ID, address, timestamp, etc.) is created and stored on the blockchain 160 as a first updated smart contract,” 66 “referrer may then identify the advertisement 416 and digitally sign the advertisement 418 and share with others on a social network site. Another referrer may also decide to digitally sign the advertisement and share with others 422. The signatures of both referrers are logged and stored in an updated smart contract 424 which is stored to include information of all referrers known at that time,”]). 

Claims 5 and 13:	Zhang in view of Campero discloses the method and system as for Claims 17 and 18 above, and Zhang further discloses receiving, by the receiving device of the referral server, the digital signature in a separate message from the referral request ([37 “referrer may digitally sign with their signature in addition to previous signatures of the seller and other earlier referrers in the referrer chain, which may have previously referred the advertisement information. The referrer can then post the signed contents on a new online group/club/blog, etc., defined as a personal channel on a social media site or any other online forum for information sharing,” 38-40, 44 “smart contract information is also illustrated as an initial smart contract identifying the owner of the advertisement and the result structure, rules, etc., but without predefined referrers since the advertisement has not yet been shared and forwarded by any referrers and on to unknown future referrers, referees and/or potential purchasers,”]).  

Claims 6 and 14:	Zhang in view of Campero discloses the method and system as for Claims 5 and 13 above, and Zhang further discloses wherein the separate message further includes the public key, and the public key is transmitted to the processing server with the digital signature ([48 “process for the seller saving the smart contract on the blockchain and any updates to the smart contract may provide generating a referral list by unpacking any received attachments using the referrer's public key. If there are multiple referrers then their public keys are used sequentially to obtain a result. An operation is then preformed to check if every referral is valid and if the referrer is in the reached contacts of a last referrer,” 50 “time the next referrer is appended to the advertisement, the seller is notified and/or the seller's original smart contract is again modified and written to the blockchain to continue establishing provenance with all referrers as parties to the agreement and as potential result agents which receive part of the final disbursed result,” 51-54, 56 “written to the blockchain can be public and/or can be encrypted and maintained as private. The temporary data that is used/generated by the smart contract is held in memory by the supplied execution environment, then deleted once the data needed for the blockchain is identified,” 61, 62]).

	Claims 7 and 15:	Zhang in view of Campero discloses the method and system as for Claims 17 and 18 above, and Zhang further discloses wherein the referral request includes the digital signature ([62 “transaction may contain the read/write sets, the endorsing peers signatures and a channel ID,” 66 “referrer may then identify the advertisement 416 and digitally sign the advertisement 418 and share with others on a social network site,”]). 

	Claims 8 and 16:	Zhang in view of Campero discloses the method and system as for Claims 17 and 18 above, and Zhang further discloses wherein the authenticity score is based on at least one of: a number of blockchain data values in the plurality of blockchain data values ([39 “B's referral notice must contain valid nested signed contents that correspond to A, as the seller already has information about B being referred by A,” 48 “multiple referrers then their public keys are used sequentially to obtain a result. An operation is then preformed to check if every referral is valid and if the referrer is in the reached contacts of a last referrer,” 57 “chaincode may be program code deployed on a computing network, where it is executed and validated by chain validators together during a consensus process]), a frequency of blockchain transactions in the plurality of blockchain data values ([68 “identifying a rule associated with compensation for the one or more referral events, determining a referral path used to perform the one or more referral events, and determining an allocation of results to the one or more account profiles associated with the one or more referral events based on the referral path and the rule…creating a list of the one or more account profiles which performed the one or more referral events, storing the list in the smart contract, accessing the smart contract, and performing an allocation of results to the one or more account profiles in the list,” 69, 70 “number of actions (e.g., accesses, shares, impressions, etc.)”]), and a time period between an earliest blockchain data value and a latest blockchain data value ([34 “state database may be simply an indexed view into the chain's transaction log, it can therefore be regenerated from the chain at any time,” 41 “information for that agreement is recorded including A1's information, address and timestamp 104. Any subsequent referrer profile which accepts the agreement, such as B1--105, B2--108 and BN--111 are subject to the earlier formed entity agreements and their information. For example, A2 accepted the agreement 106 as well as A'N' 109. The information for those profiles was also recorded 107/110. The subsequent parties B1, B2 . . . BN are all in agreement with the advertisement agreement at a later time than the original profiles A1-AN, and thus are subject to the information chain history of those original agreeing parties,” 43, 68, 70]).

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (20190378152) in view of Campero et al. (20180075686) as applied to Claims 17 and 18 above, and in further view of Torrenegra et al. (20190325532).

Claims 4 and 12:	Zhang in view of Campero discloses the method and system as for Claims 1 and 9 above, and Zhang does not explicitly disclose, however Torrenegra further discloses wherein the referral reward is awarded if the authenticity score exceeds a predetermined threshold value ([37 “account holder profile data, including data representing connections, verifications, recommendations, and signals of an account holder, may be stored in a distributed ledger, such as a blockchain. In embodiments, such account holder profile data may be stored in the distributed ledger along with recommendation weights and/or signal weights,” 380 “voting weight is directly proportional to the added recommendation weight and signal weight of each person compared to the total added recommendation weight and signal weight in the network. This approach attempts to give more voting weight to persons that have committed more time and energy to building their reputation in the network,” 381 “reward (R) paid for each transaction (t) is determined by the type of request, a global variable set by the governance of the network, and the quality score of the wallet that made the request,” 382 “Qs is the quality score of the wallet making the request. It is meant to encourage protocol network nodes to prioritize requests submitted by wallets with a good reputation and deprioritize or block requests submitted by wallets with a poor reputation,” 382 “Qs is the quality score of the wallet making the request. It is meant to encourage protocol network nodes to prioritize requests submitted by wallets with a good reputation and deprioritize or block requests submitted by wallets with a poor reputation,” 395]).  
	Therefore it would be obvious for Zhang to award the referral reward if the authenticity score exceeds a predetermined threshold value as per the steps of Torrenegra to provide referral rewards in accordance with a value reflective of the validity or authenticity level associated with a user’s blockchain wallet in order to ensure data validity and thus validate information referral between users of the transaction system and as well reward user’s level of authenticity or quality score.

Response to Arguments/Amendments
After careful review of Applicant’s remarks/arguments filed on 26 July 2021, Applicant's Arguments with respect to claims 2-8, and 10-18 have been fully considered and are discussed below. 
Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, see Remarks/Amendments, filed 26 July 2021, with respect to the rejection(s) of claim(s) 2-8, and 10-18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of previously cited to references Zhang and Torrenega, and newly cited to reference Campero, as explained above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Please see attached References Cited form 892
See Smith et al. (20170317997) at least paras. [122], [123], [134], [135], [138], and [170]-[182]
See Kuran et al. (20190303939) at least paras. [80] to [90]
See Skala et al. (10354325) at least paras. [97]-[101], [106]-109], [115], and [150]
See Welborn et al. (20180341945) at least paras. [29], [33], and [34]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682